Citation Nr: 1605870	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-23 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right foot disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Board notes that a March 2005 rating decision denied service connection for "foot condition (also claimed as flat feet and previously claimed as left foot disorder)."  The denial discussed only treatment pertaining to the left foot, and did not address a right foot condition.  In November 2009, the Veteran submitted a claim for a bilateral foot condition, which was denied in March 2010 on the basis that no new and material evidence had been submitted.  In April 2010, the Veteran again submitted a claim of entitlement to service connection for a bilateral feet condition, which the RO interpreted as a new claim, and which was again denied in a November 2010 rating decision on the basis that no new and material evidence had been submitted.  The Veteran submitted a notice of disagreement in December 2010.

The Board finds that the March 2005 rating decision clearly pertained only to a claim for service connection for a left foot disability, and was not a denial of a claim for a right foot disability.  This issue is therefore an original claim, and no new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.160 (2015).  Additionally, the December 2010 notice of disagreement was submitted within one year of the March 2010 rating decision; this is therefore the rating decision which is currently on appeal.  38 C.F.R. § 20.302 (2015).

The Veteran's Form 9 substantive appeal is not of record, but the Veterans Appeals Control and Locator System (VACOLS) indicates that it was received in August 2012.  Additionally, the Veteran testified before the undersigned regarding this issue on appeal.  The Board notes that the CAVC has stated that a substantive appeal can be deemed a non-jurisdictional requirement for the Board which, in certain circumstances, can be waived by the actions of the AOJ or the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42 (2009); Rowell v. Principi, 4 Vet. App. 9, 16 (1993).  The Board therefore finds that there is no bar to the Board taking jurisdiction over this issue at this time.

The Veteran testified before the undersigned at a Board hearing in September 2015.  A transcript of this hearing has been associated with the claims file.

In a February 2014 correspondence, the Veteran requested entitlement to service connection for PTSD.  While the January 2015 rating decision denied entitlement to service connection for a sleep condition, it did not address the claim for PTSD.  This issue is therefore referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a rating in excess of 10 percent for left foot plantar fasciitis with heel spur was raised at the Veteran's September 2015 Board hearing, but has not been adjudicated since that time.  The Board notes that effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  The Board requests that the AOJ contact the Veteran and provide him with the appropriate form to submit this new claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a right foot disability that is related to strain incurred during his active duty service.  The Veteran testified in September 2015 that he injured his right foot in service running and jumping off of buildings.  Board Hearing Transcript 4.  He stated that he currently uses shoe pads and medical stockings and takes over the counter medication for his right foot.  Id. at 6.  The Veteran stated that his former doctor, who is now deceased, once told him that his current right foot disability was related to service, and that he has been told that he has flat feet.  Id. at 7.

The Veteran's service treatment records show that in October 1972, the Veteran was treated for pain in the plantar surface of his left foot and it was noted that his right foot toes had been feeling better.  He was diagnosed with strain and athlete's foot.  In November 1972, the Veteran was treated for strain in his left foot, but the right foot was not addressed.  The Veteran's June 1973 separation examination noted his feet and lower extremities were normal.

The Veteran's private medical records note a history of plantar fasciitis, and his 
VA treatment records show reports of chronic foot pain.  In January 2012 the Veteran was fitted for orthoses for the bilateral feet.

The Veteran has testified that he incurred in-service injury to his feet, the medical records show that he has complained of foot pain and been treated for foot disorders, and the Veteran contends that these conditions were caused by the in-service injuries.  As the Veteran has not yet been afforded a VA examination addressing the question of the relationship of a current right foot disability and service, and there is insufficient medical evidence of record for the Board to adjudicate the issue at this time, a VA examination and medical opinion are needed prior to further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

The Veteran also stated at the Board hearing that around 10 years ago he was treated for his feet by a Dr. W.  Board Hearing Transcript 8.  These treatment records have not been obtained, and the Veteran should be requested to provide authorization for VA to obtain these records.  The record also shows that the Veteran receives regular medical care at the Atlanta VA Health Care System and its affiliated facility, the Stockbridge Community Based Outpatient Clinic.  Currently, records dated up to March 2014 are of record; all more recent treatment records must be obtained and associated with the claims file.


Accordingly, the case is REMANDED for the following actions:

1. Obtain outstanding VA records (Veteran has indicated treatment from the Atlanta VA Health Care System and the Stockbridge Community Based Outpatient Clinic) pertaining to treatment of the Veteran from March 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

2. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of any private medical records that he identifies in connection with right foot treatment, to specifically include any records from treating physician Dr. W (see Board Hearing Transcript 8).

If the Veteran completes the requested authorization and consent form, make two attempts, if needed, to obtain the relevant private treatment records or issue a formal finding as to why such records cannot be obtained.

3. After completing #1-2, schedule the Veteran for a VA examination to determine the nature and etiology of all right foot disorders.  The VA examiner should review the file and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  


After reviewing the claims file, performing a physical examination of the Veteran, and conducting any indicated tests, the examiner is asked to address the following:

a) Identify all current disorders of the right foot.  In identifying all current right foot disorders, please consider medical and lay evidence dated both prior to and since the filing of the November 2009 claim.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b) For every diagnosed right foot disorder, state whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disorder first manifested during service or is otherwise related to service?  

In providing this opinion, the examiner must discuss the Veteran's assertions that he strained his feet through running and jumping in service, that he has flat feet that made service exercise particularly difficult for him, and that he has had continuous foot pain since service.

If the examiner cannot provide any requested opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

Provide the Veteran with adequate notice of the date and place of the requested examination at his latest address of record.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2015).

4. After the above development has been completed, as well as any additionally indicated development, readjudicate the issue.  If the benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


